Citation Nr: 0809301	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-36 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include sciatica and degenerative disc disease of 
the lumbar spine. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefit sought on appeal.  The appellant, who 
had active service from August 1963 to August 1965, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The appellant testified at a hearing before the undersigned 
Veterans Law Judge in January 2008.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record relates the 
appellant's current diagnosis of degenerative disc disease of 
the lumbar spine to the appellant's military service.  


CONCLUSION OF LAW

Residuals of a back injury, to include sciatica and 
degenerative disc disease of the lumbar spine, were incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, a letter dated in September 2002 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  Law and Analysis

The appellant contends that he is entitled to service 
connection for residuals of a back injury, to include 
degenerative disc disease, he believes developed as a result 
of an injury in service. See August 2002 application for 
compensation; August 2002 statement in support of claim.  
Specifically, the appellant reports that he was thrown out of 
the back of a truck while loading ammunition at Ft. Irwin, 
California in May 1964. January 2003 and May 2006 statements 
in support of claim; May 2007 VA examination report, p. 1; 
January 2008 BVA hearing transcript, pgs. 3, 6-7.  The 
appellant alleges that he was treated for this back injury at 
Ft. Irwin Army Hospital. See January 2003 statement in 
support of claim.  He testified that he did not experience 
back pain or problems prior to his 1964 injury. January 2008 
BVA hearing transcript, pgs. 4-6.  However, he reports 
experiencing such pain subsequent to the injury that he 
asserts has continued from discharge to the present. Id., 
pgs. 8-11.  The appellant acknowledges that he injured his 
back subsequent to his discharge from service; however, he 
believes that his back problems began with the 1964 injury 
and his subsequent accidents have exacerbated an already 
existing problem. Id., pgs.12-21.  

Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence is 
in relative equipoise, and that reasonable doubt should be 
resolved in favor of the appellant.  As such, the Board finds 
that the appellant's appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is also 
responsible for assessing the credibility and weight to be 
given to the evidence. See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  Such assessments extend to medical evidence. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data and the 
medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In this case, the evidence reveals that the appellant has a 
diagnosis of degenerative disc disease of the lumbar spine, a 
disorder that constitutes a current disability for VA 
purposes and fulfills the first element of the service 
connection test. See March 2004 letter from B.K., D.C.; July 
2006 letter from E.C., M.D.; May 2007 VA examination report.  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), a review of the appellant's service 
medical records fails to reveal any references to complaints, 
treatment or diagnosis of back problems during the 
appellant's period of service.  See service medical records 
dated from November 1963 to May 1965.  Additionally, these 
records show that the appellant was found to have a normal 
clinical back examination upon his entrance and separation 
from service. See August 1963 and July 1965 reports of 
medical examination.  While the medical history portion of 
the appellant's induction examination reflects the 
appellant's statements that he injured his back prior to 
service in a 1960 truck accident (thus raising the 
possibility that the appellant entered service with a pre-
existing back condition), the Board finds this notation alone 
insufficient to rebut the presumption of sound condition. See 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a pre-existing 
condition).  The appellant's representative correctly argued 
during his January 2008 BVA hearing that there is no evidence 
of record indicting that the appellant had a back disability 
at the time he entered service. January 2008 BVA hearing 
transcript, pgs. 2-3.  As such, the appellant's reported 
history of a back injury pre-service does not constitute 
evidence of a pre-existing condition for VA purposes; and the 
Board's review of the appellant's claim proceeds on a direct 
basis below.  


In analyzing the appellant's claim on a direct basis, the 
Board does not find dispositive the lack of information 
contained in the appellant's service medical file.  Evidence 
supportive of the second element of the service connection 
test in this case consists of two buddy statements contained 
in the claims file from V.H., a man who states he served with 
the appellant in approximately May 1964.  Specifically, the 
Board has carefully considered the two statements prepared by 
Mr. H. dated in May 2006 and August 2006 in which Mr. H. 
asserts that he remembers seeing the appellant fall from the 
back of his 5-ton truck. See August 2006 statement.  Mr. H.'s 
statements indicate that at the time of the appellant's fall, 
he and the appellant were assigned to drive 5-ton trucks and 
were hauling ammunition to tank firing practice. May 2006 
statement.  He reported that after the appellant fell from 
his truck, he was taken to the hospital where he underwent x-
rays.  Thereafter, Mr. H. reports that the appellant stayed 
in their barracks and did not work because of injuries 
associated with his fall and that he was later placed on 
light duty. See August 2006 statement.  

In terms of evaluating the statements provided by Mr. H. in 
conjunction with the other evidence of record, the Board 
acknowledges that it has some reservations as to the 
credibility of these statements.  In this regard, the Board 
questions why Mr. H. did not report in his initial May 2006 
statement his recollections of observing the appellant's 
actual fall in 1964 and the assistance Mr. H. provided him. 
See August 2006 statement.  Rather, when one reads Mr. H.'s 
initial May 2006 statement, it leads one to conclude that Mr. 
H. did not observe the appellant's actual fall but rather saw 
him after the fact, when he was recovering from his injuries. 
May 2006 statement (the appellant "was staying in our 
barracks and not working because he fell off the back of his 
truck and hurt his back").  In addition, while the Board 
does not find the lack of corroborating evidence in the 
appellant's service medical records to be dispositive on the 
issue of whether an injury in service occurred, the Board has 
considered the fact that these records reflect notations of 
medical treatment provided to the appellant for ailments not 
related to back problems after May 1964, to include treatment 
performed at the base hospital in Fort Irwin, California. See 
July 1964 service records.  


Despite the reservations set forth above, the Board finds 
that doubt should be resolved in the appellant's favor as to 
the credibility of Mr. H.'s statements in light of the fact 
that the type of back injury reported by the appellant and 
Mr. H. may have occurred and not been documented if the 
injuries associated with this accident were found to be acute 
and transitory in nature.  The appellant's personnel records 
reveal that his military occupational specialty was as a 
heavy vehicle driver; and it is not inconsistent that the 
type of injury the appellant described could have occurred 
within the scope of his service duties. See DD Form-214; see 
also 38 U.S.C.A. § 1154(a) (West 2002).  In addition, as will 
be discussed in more detail below, the appellant's current 
back disorder consists of a diagnosis of degenerative disc 
disease; a disorder that, according to the medical evidence 
described below, develops over time as a result of a serious 
injury or a series of injuries and may not be evident 
immediately after injury.  Therefore, the Board finds after 
resolving doubt in the appellant's favor that the second 
element of the service connection test has been met in this 
case.   

In terms of the third element of the service connection test 
(medical evidence of a nexus between the current disability 
and the in-service disease or injury), the Board observes 
that the appellant's post-service medical records first 
document complaints of back problems in 1998, over thirty 
years after the appellant separated from service. See private 
medical records.  These records reveal that the appellant was 
treated for complaints of back pain after falling into a 
ditch in February 1998.  They document the appellant's report 
of experiencing back pain of two years duration; and also 
reflect the appellant's statements that he experienced 
another back injury in approximately 1986 or 1988 after he 
fell approximately four feet onto his tail bone. See private 
medical records dated from April 1998 to April 1999 ("Fell 4 
ft 10-12 yrs on tail bone").  Post-service VA medical 
records dated from October 1998 to May 2007 reference the 
appellant's back condition only in terms of his medical 
history rather than documenting any particular medical 
treatment associated with the condition.  Therefore, they are 
not particularly probative in the analysis of the appellant's 
claim. 



While the Board would normally find the third element of the 
service connection test unfulfilled based upon the above-
referenced post-service medical evidence, the Board has 
considered the appellant's testimony and the statements and 
testimony from others contained in the record regarding the 
issue of continuity of symptomatology.  In doing so, the 
Board observes that while the appellant's claims file does 
not contain medical documentation of his back problems from 
1965 to 1998, the appellant contends that no such 
documentation exists because he was only able to maintain 
employment sporadically after service because of his back 
disorder and therefore did not have medical insurance such 
that he could obtain medical treatment for his condition. 
January 2008 BVA hearing transcript, pgs. 10-11.  A print-out 
of the appellant's employment earnings from the Social 
Security Administration for the years 1965 to 2008 appears to 
corroborate the appellant's assertions to the extent that it 
reflects the appellant's very limited actual earnings during 
the period from 1965 to 1979, with the appellant becoming 
unemployed in 1980.  In addition to the appellant's testimony 
regarding continuity of symptomatology, the claims file 
contains a statement from the appellant's sister, J.P., in 
which Ms. P. reiterated the appellant's contentions as to how 
he injured his back in service and reflects Ms. P.'s 
observation that the appellant has had back problems since 
his separation from service. See May 2006 lay statement.  Ms. 
P. indicated in her statement that the appellant has been 
unable to maintain a job for any length of time since his 
separation from service and her feelings that his inability 
to maintain employment was due to his back condition. Id.; 
see also January 2008 hearing transcript.  Another statement 
contained in the claims file submitted by the appellant's 
friend L.L. indicates that Mr. L. knew the appellant when he 
separated from service and his opinion that the appellant 
could not keep a job after-service because of his back 
injury. April 2006 statement.   

In terms of evaluating the probative value of Ms. P and Mr. 
L.'s statements and testimony, the Board observes that the 
evidence does not show that either of these individuals have 
the requisite training or expertise to testify as to the 
reasons why the appellant had difficulty remaining employed 
subsequent to his separation from service or the 
extent/nature of the appellant's back condition as a result 
of the injury he had during service. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the Board finds that Ms. P. 
and Mr. L. are qualified to comment on whether they observed 
the appellant experiencing back pain on a continual basis 
subsequent to his discharge from service.  This determination 
by the Board is supported by other medical evidence of 
record, specifically statements provided by the appellant's 
private medical providers in which these providers opine that 
the appellant's current back condition is related to an 
injury in service.  

Specifically, the Board observes that the appellant's 
chiropractor submitted a statement on his behalf in March 
2004.  In this statement, B.K., D.C. stated that the 
appellant fell from a moving truck in 1964 and landed on his 
tailbone. See March 2004 statement from Dr. K.  She indicted 
her belief that the appellant's 1964 fall compressed the 
appellant's spine and could have been the start of the 
appellant's degeneration since this was the first bad 
accident or fall that the appellant remembers. Id.  Dr. K. 
reported that the appellant has had a few other accidents 
since his 1964 fall that have contributed to his degenerative 
changes.  She opined that these degenerative changes are the 
cause of the appellant's pain and loss of strength in his 
lumbars and hips; and that this condition will continue to 
deteriorate as time goes on. Id.  

In addition to the letter from Dr. K., the claims file 
contains two statements from the appellant's private medical 
provider E.C., M.D., in which Dr. C. reported that the 
appellant had been experiencing back pain for 42 years and 
that his back pain began when he fell out of the back of a 
truck while serving in the Army. See July 2006 medical 
opinion.  In evaluating the appellant, Dr. C. noted that he 
obtained a medical history, performed a physical examination 
and also reviewed the appellant's x-rays that revealed severe 
hypertrophic changes at L5-S1 with less severe changes at L2-
L3 and L3-L4.  Thereafter, Dr. C. diagnosed the appellant 
with degenerative disc disease of the lumbar spine that he 
believed was of such a magnitude that the degenerative 
changes would have taken decades to form.  In his opinion, he 
estimated that it would have taken greater than 20 years for 
the appellant's back spurs to reach the size that they were. 
Id.  In an addendum opinion, Dr. C. stated that it was very 
reasonable to say that the appellant's degenerative changes 
were consistent with an injury that could have occurred 40 
years (rather than 20 years) or more ago. See November 2007 
letter.  In addressing the injury from service, Dr. C. 
reported that he believed it was as likely as not that the 
appellant's back injury in 1964 led to the amount of 
arthritic changes seen on his current x-rays; and that he 
therefore believed that it was at least as likely as not that 
his back condition was the result of an injury in service. 
Id.  

Thus, the medical opinions provided by the appellant's 
private medical providers are in favor of his claim.  The 
only medical opinion of record that is somewhat contradictory 
to the appellant's claim consists of a VA examination 
performed in May 2007.  During that examination, a VA medical 
doctor reviewed the appellant's claims file and also 
performed a physical examination.  In terms of addressing the 
medical questions at issue, the examiner diagnosed the 
appellant with lumbar spondylosis (i.e., spinal arthritis).  
He explained that major trauma associated bony fractures are 
associated with the future development of arthritis and that 
another etiology of arthritis is repeated strain of the 
lumbar spine.  The doctor noted that in this case, there are 
no medical records substantiating the appellant's fall in 
service.  However, he appears to have presumed that such a 
fall occurred in light of the witness statements contained in 
the claims file.  After reviewing these statements, the 
examiner reported that he was uncertain as to whether the 
appellant experienced any major trauma as a result of his 
fall.  Therefore, he felt that he could not resolve the issue 
of whether the appellant's current diagnosis of spinal 
arthritis is related to his fall in service because to make 
such an opinion would require him to resort to speculation. 
May 2007 VA examination report, p. 8.     

After comparing the above-referenced medical opinions with 
each other and the other evidence of record, the Board cannot 
conclude that the favorable private medical opinions provided 
by Dr. K. and Dr. C. are entitled to any less weight than the 
opinion offered by the VA medical doctor in May 2007.  As 
such, the Board finds that the third element of the service 
connection test has been met via the positive medical 
opinions provided by Dr. K. and Dr. C.  In making this 
determination, the Board finds that the evidence taken 
together gives rise to a reasonable doubt as to the question 
of etiology. 38 C.F.R. § 3.102.  Therefore, service 
connection for residuals of a back injury, to include 
degenerative disc disease of the lumbar spine, is granted.


ORDER

Service connection for residuals of a back injury, to include 
sciatica and degenerative disc disease of the lumbar spine, 
is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


